            Case 3:20-cv-00886-SI      Document 1      Filed 06/01/20      Page 1 of 18




Craig A. Crispin, OSB No. 824852
crispin@employmentlaw-nw.com
Ashley A. Marton, OSB 171584
ashley@employmentlaw-nw.com
CRISPIN EMPLOYMENT LAW PC
1834 SW 58th Avenue, Suite 200
Portland, Oregon 97221
Telephone: 503-293-5770
Fax: 503-293-5766
       Of Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON
                                        (Portland Division)


CATHY CARTER,                                                         Civil No.

                       Plaintiff,

                v.                                                COMPLAINT
                                                       (Disability Discrimination; Failure to
MILESTONE MANAGEMENT (OR) -                         Accommodate; Whistleblowing; Retaliation;
FLAGSTONE, LLC., a domestic limited                        Medical Leave Interference)
liability company, doing business as
FLAGSTONE SENIOR LIVING; and                               JURY TRIAL REQUESTED
MILESTONE RETIREMENT
COMMUNITIES, LLC, a foreign business
limited liability company,

                       Defendants.

                                     NATURE OF THE ACTION

       1.       This is an action under the Americans with Disabilities Act as amended (ADAAA),

42 U.S.C. § 12111 et seq. for unlawful employment practices on the basis of disability and for

failure to provide reasonable accommodation. 42 U.S.C. § 12112(5)(a). This is also an action for

Page 1 – COMPLAINT                                                C R IS P IN E M P L OY M E N T L AW P C
                                                                       1834 SW 58th Avenue, Suite 200
                                                                           Portland, Oregon 97221-1455
                                                                               Telephone: 503-293-5770
            Case 3:20-cv-00886-SI         Document 1       Filed 06/01/20        Page 2 of 18




interference with plaintiff’s rights under the Family Medical Leave Act, 29 U.S.C. § 2615.

       2.        This complaint also alleges that defendants violated Oregon’s Discrimination

Against Disabled Persons in Employment Act, ORS 659A.103-.139, for discrimination based on

disability and for failure to provide reasonable accommodation or engage in a good faith

interactive process, OAR 839-006-0206(6). This is also an action for interference under Oregon’s

Family Leave Act, ORS 659A.150 to .186; and for violation of Oregon’s whistleblowing statute,

ORS 659A.199, all pursuant to the court’s supplemental jurisdiction.

                                      JURISDICTION AND VENUE

       3.        This court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331.

       4.        The court has jurisdiction over plaintiff’s state law claims set forth in this

complaint pursuant to its supplemental jurisdiction to hear related state law claims under 28

U.S.C. § 1367(a). Both the federal and state claims alleged herein arose from a common nucleus

of operative fact, the state action is so related to the federal claim that they form part of the same

case or controversy, and the actions would ordinarily be expected to be tried in one judicial

proceeding.

       5.        The employment practices described herein are alleged to have been committed in

the District of Oregon, Portland Division.

                                                PARTIES

       6.        Plaintiff CATHY CARTER at all relevant times was a resident and citizen of the

State of Oregon who was employed by defendants in the state of Oregon.

Page 2 – COMPLAINT                                                      C R IS P IN E M P L OY M E N T L AW P C
                                                                             1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221-1455
                                                                                     Telephone: 503-293-5770
            Case 3:20-cv-00886-SI       Document 1       Filed 06/01/20       Page 3 of 18




       7.       Defendant MILESTONE MANAGEMENT (OR) - FLAGSTONE, LLC doing

business as FLAGSTONE SENIOR LIVING (“Flagstone”) is a domestic limited liability

company with business operations in Wasco County. Flagstone provides individuals with housing

and personalized care services at the senior living communities they manage, including Flagstone

Senior Living located at 3325 Columbia View Drive, The Dalles, Oregon. At all material times,

Flagstone employed 50 or more employees for each working day during each of 20 or more

calendar workweeks in the current or proceeding calendar year and is an “employer” for purposed

of the claims set forth in this complaint. Flagstone is a joint employer with defendant Milestone

Management Retirement Communities, LLC.

       8.       Defendant MILESTONE MANAGEMENT RETIREMENT

COMMUNITIES, LLC (“Milestone”) is a foreign business limited liability company with

business operations in various locations within the State of Oregon, including Wasco, Clackamas,

and Malheur Counties. Milestone provides management services to senior living investors

specializing in independent living, assisted living, memory care, and speciality care. At all material

times, Flagstone employed 50 or more employees for each working day during each of 20 or more

calendar workweeks in the current or proceeding calendar year and is an “employer” for purposed

of the claims set forth in this complaint. Milestone is a joint employer with defendant Flagstone.

                                  PROCEDURAL REQUIREMENTS

       9.       Plaintiff timely filed an administrative complaint with the Oregon Bureau of Labor

and Industries, Civil Rights Division, and with the Equal Employment Opportunity Commission,

in which she alleged the violations against defendants as alleged herein.

Page 3 – COMPLAINT                                                   C R IS P IN E M P L OY M E N T L AW P C
                                                                          1834 SW 58th Avenue, Suite 200
                                                                              Portland, Oregon 97221-1455
                                                                                  Telephone: 503-293-5770
          Case 3:20-cv-00886-SI           Document 1        Filed 06/01/20       Page 4 of 18




        10.     Plaintiff has timely satisfied all administrative prerequisites, if any, to the filing of

the claims set forth in this complaint.

                                          BACKGROUND FACTS

        11.     Plaintiff Carter worked for defendants’ Flagstone Senior Living Facility located in

The Dalles, beginning on February 3, 2016. Initially, Plaintiff worked as the Community Sales

Director but her title was later changed to Director of Marketing.

        12.      As the Director of Marketing, Plaintiff’s duties mainly consisted of maintaining

and increasing the occupancy level and revenue production of the community; managing the sales

process by assisting prospective residents and their families in the decision making process;

coordinating all activities needed for a sale and move-in of tenants; representing the community in

outside events; and assisting management with resident retention.

        13.     Prior to taking medical leave, Plaintiff was never disciplined. She received positive

performance reviews and multiple performance based bonuses. She consistently met her

occupancy goals, which affected Plaintiff’s commission and compensation package.

        14.     On May 3, 2017, Plaintiff experienced a serious and life threatening medical

emergency that resulted in an extended hospitalization. During her resulting extended

hospitalization, Plaintiff also developed serious secondary medical conditions. Plaintiff informed

defendants about her medical emergency and need for leave. She was allowed to work from home

until on or around June 12, 2017. During that time, Plaintiff was hospitalized a second time when

she developed a secondary infection.

        15.     Plaintiff returned to work around mid-June 2017, and began experiencing stressful

Page 4 – COMPLAINT                                                      C R IS P IN E M P L OY M E N T L AW P C
                                                                             1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221-1455
                                                                                     Telephone: 503-293-5770
             Case 3:20-cv-00886-SI       Document 1       Filed 06/01/20       Page 5 of 18




events brought on by hostile interactions with Flagstone employee and Assisted Living RN, Susan

Johnson. Between June and July 2017, Ms. Johnson verbally berated, belittled, and demonstrated

aggression toward Plaintiff in the presence of Flagstone staff and residents. Ms. Johnson often

stated that Plaintiff’s medical crisis and condition were manufactured. This caused significant

stress and anxiety to plaintiff while she was in the workplace, which exacerbated her medical

conditions.

       16.       Plaintiff reported Ms. Johnson’s harassment and the hostile work environment it

created to Flagstone’s Executive Director, Sharla Mosqueda, and Milestone’s Human Resources

department.

       17.       As a result of the stress from the increasingly hostile work environment, Plaintiff’s

medical provider ordered time away from work. Plaintiff sought and was approved for protected

medical leave from July 21, 2017 through August 13, 2017.

       18.       During Plaintiff’s medical leave, Ms Johnson took over many of Plaintiff’s job

duties, including the move-in procedures. When Plaintiff returned from medical leave, she

discovered that many things were not being completed. Plaintiff raised her concerns with Ms.

Mosqueda, who reacted to Plaintiff’s concerns with hostility.

       19.       Toward the end of August 2017, Plaintiff attended a “Stand Up” meeting with

Flagstone staff and supervisors. During the meeting, Ms. Johnson made disparaging remarks

about Plaintiff’s health condition and stated that Plaintiff did not actually have a medical

condition.

       20.       Ms. Johnson continued to create a hostile work environment based on Plaintiff’s

Page 5 – COMPLAINT                                                    C R IS P IN E M P L OY M E N T L AW P C
                                                                           1834 SW 58th Avenue, Suite 200
                                                                               Portland, Oregon 97221-1455
                                                                                   Telephone: 503-293-5770
           Case 3:20-cv-00886-SI          Document 1        Filed 06/01/20        Page 6 of 18




disabilities and medical conditions. In December 2017, after a confrontation about moving in a

new client, both Ms. Johnson and Plaintiff received a Summary of Discussion on Expectations

from Ms. Mosqueda. Milestone’s corporate HR held a mediation with the parties and Plaintiff

understood that certain procedures would be put into place to remedy their disagreements. Later,

Ms. Mosqueda and Ms. Johnson failed to practice or implement those procedures.

        21.     During this time, Plaintiff developed several serious and life threatening heart

conditions. As a result of these disabilities, a significant increase in plaintiff’s heart rate or

elevated blood pressure could trigger a serious cardiac event.

        22.     On December 15, 2017, Plaintiff experienced a triggering event that exacerbated

her medical condition, which was brought on by a confrontation with Ms. Johnson. Plaintiff was

hospitalized for several days. Plaintiff immediately informed defendants about her need for

medical leave. Plaintiff was approved for protected leave from December 18, 2017 to January 3,

2018.

        23.     While on medical leave, Ms. Mosqueda contacted Plaintiff and inquired when she

was returning from leave. Ms. Mosqueda became excessively hostile toward plaintiff and made

derisive comments about plaintiff’s medical condition and suggested she was exaggerating her

symptoms. She also complained that with Plaintiff out of the office, no one was available to do

residential tours.

        24.     After returning from medical leave, Plaintiff informed Milestone’s human resource

department about Ms. Mosqueda’s behavior, which she understood to be unlawful harassment

based on her need for medical leave.

Page 6 – COMPLAINT                                                       C R IS P IN E M P L OY M E N T L AW P C
                                                                              1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221-1455
                                                                                      Telephone: 503-293-5770
          Case 3:20-cv-00886-SI         Document 1       Filed 06/01/20      Page 7 of 18




       25.     In February 2018, Plaintiff experienced another triggering event at work that

resulted in an exacerbation of her serious medical condition. Plaintiff required use of protected

medical leave from February 15, 2018 until March 10, 2018.

       26.     Before returning to work in March 2018, Plaintiff submitted a formal request to

both defendants asking to engage in a good faith interactive process so that she could get

reasonable accommodations for her disabilities. Plaintiff provided a comprehensive list of

suggested accommodations, such as a checklist and communication process, that would enable

her to do her job without triggering a medical event.

       27.     Plaintiff also provided a written report to Milestone HR complaining of the

ongoing harassment and discrimination by Ms. Johnson and Ms. Mosqueda and asking for an

investigation so that Plaintiff could return to a safe workplace.

       28.     In response to Plaintiff’s request for accommodation and report of harassment,

Milestone HR placed plaintiff on leave until March 23, 2018.

       29.     Plaintiff returned to work on March 23, 2018 and met with Milestone HR to

discuss proposed accommodations. Initially, Milestone agreed to the accommodation of limited

on-site work hours, better communication vis-à-vis a comprehensive checklist, and weekly

meetings. Milestone failed and refused to follow through on the majority of the agreed to

accommodations.

       30.     Almost immediately after returning from protected leave, defendants began

excluding Plaintiff from meetings, failed and refused to provide her with critical information, and

limited her access to the building. Ms. Mosqueda also became more hostile toward Plaintiff and

Page 7 – COMPLAINT                                                  C R IS P IN E M P L OY M E N T L AW P C
                                                                         1834 SW 58th Avenue, Suite 200
                                                                             Portland, Oregon 97221-1455
                                                                                 Telephone: 503-293-5770
          Case 3:20-cv-00886-SI          Document 1       Filed 06/01/20       Page 8 of 18




continued to make derisive comments about plaintiff’s use of protected leave.

        31.     While Plaintiff was on leave though March 23, 2018, defendants filled plaintiff’s

position with another employee. When plaintiff returned, this employee continued to serve in

plaintiff’s role and several of plaintiff’s duties and responsibilities were taken away. Plaintiff was

allowed to be on-site only once a week and was excluded from retention meetings and event

planning committees. Defendants also reduced Plaintiff’s phone and mileage allowance and

modified Plaintiff’s bonus structure, resulting in a reduction in her compensation.

        32.     In April 2018, this employee was listed as on a formal publication as being the

“Marketing Director,” which had been Plaintiff’s title for over a year. This employee had replaced

Plaintiff as the new Marketing Director.

        33.     Plaintiff complained to Ms. Mosqueda about the publication and removal of her

duties and position, which she believed was unlawful. In response, Defendants accused Plaintiff of

engaging in hostile communications with the new Marketing Director.

        34.     On April 25, 2018, as a result of the ongoing harassment and hostile work

environment, Plaintiff had a severe medical event at work. She required protected medical leave

until April 30, 2018.

        35.     On April 30, 2018, Plaintiff was suspended without pay. Defendants claimed the

suspension was related to an incident with the new Marketing Director.

        36.     On May 7, 2018, Defendants fired Plaintiff. Defendants’ purported reasons for

terminating plaintiff’s employment was that she is not a “team player.” This reason is pretext for

unlawful discrimination, retaliation, and interference.

Page 8 – COMPLAINT                                                    C R IS P IN E M P L OY M E N T L AW P C
                                                                           1834 SW 58th Avenue, Suite 200
                                                                               Portland, Oregon 97221-1455
                                                                                   Telephone: 503-293-5770
          Case 3:20-cv-00886-SI          Document 1        Filed 06/01/20       Page 9 of 18




                                              DAMAGES

        37.     As a result of the unlawful actions alleged herein, Plaintiff has and will continue to

suffer economic damages. Plaintiff is entitled to recover from defendant such lost wages and

benefits of employment and other economic losses in such amount as may be established at trial.

        38.     Reinstatement is not feasible, and Plaintiff is entitled to recover an appropriate

amount in lost future wages and lost earning capacity in an amount to be determined at trial.

        39.     As a further result of defendant’s actions alleged herein, Plaintiff has suffered both

emotional and physical damages and is entitled to recover noneconomic damages, including

physical, emotional, and mental harm for which she should be compensated in an amount found to

be appropriate by a jury based on the evidence presented at trial. Those injuries include anxiety,

embarrassment, depression, loss of motivation, loss of the ability to concentrate, pain from

physical manifestations of the emotional distress caused by the circumstances described above,

and headaches. Plaintiff has sought medical treatment for these injuries and is entitled to recover

the cost of such medical treatment.

        40.     Plaintiff is entitled to a declaration that defendant acted in violation of the statutes

set forth in this complaint for relief and equitable relief enjoining defendant from future violations

of the statutes set forth herein, and such other relief in favor of plaintiff on such terms as the court

may direct.

        41.     Defendants acted intentionally with an improper, discriminatory, and abusive

motive and with malice. The acts as described herein were done intentionally with a discriminatory

motive and with malice or ill will, with knowledge that their actions violated state or federal law,

Page 9 – COMPLAINT                                                     C R IS P IN E M P L OY M E N T L AW P C
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221-1455
                                                                                    Telephone: 503-293-5770
           Case 3:20-cv-00886-SI        Document 1        Filed 06/01/20       Page 10 of 18




or with reckless disregard or callous indifference to the risk that their actions violated state or

federal law. Defendants acted as alleged herein in intentional and/or in reckless disregard of

defendants’ societal obligations and with conscious indifference to the health, safety, and welfare

of plaintiff. Defendants should be assessed punitive damages in an amount found sufficient by a

jury to punish defendants and to deter defendant and others from similar conduct in the future.

        42.     Plaintiff is entitled to recover her reasonable attorney’s fees, expert witness fees,

and other costs of the action to be paid by the defendant pursuant to one or more of the

following: 29 U.S.C. § 2617, 42 U.S.C. § 1988, ORS 659A.885, ORS 20.107.

                                   FIRST CLAIM FOR RELIEF

                                     (Disability Discrimination)

                   Count One: Disability Discrimination – 42 U.S.C. § 12112

        43.     Plaintiff incorporates paragraphs 1 through 42 as though fully set forth herein.

        44.     It is the purpose of the Americans with Disabilities Act to provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.

        45.     At material times, plaintiff suffered from one or more physical impairments, which

substantially affect one or more major life activities. Plaintiff’s impairments substantially affect one

or more major bodily functions.

        46.     At all relevant times, Plaintiff was a qualified individual with a disability in that she

was able to perform the essential functions of her position with reasonable accommodation or

without such accommodation.

Page 10 – COMPLAINT                                                    C R IS P IN E M P L OY M E N T L AW P C
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221-1455
                                                                                    Telephone: 503-293-5770
          Case 3:20-cv-00886-SI          Document 1       Filed 06/01/20       Page 11 of 18




        47.      Plaintiff at material times was a qualified individual with a disability due to a record

of impairment.

        48.      Defendants regarded plaintiff as a disabled person in that it acted against her based

on her impairment or on an impairment Defendants believed Plaintiff possessed.

        49.      Defendants discriminated against Plaintiff in the terms and conditions of her

employment and in terminating her employment in substantial motivating part due to Plaintiff’s

actual disability, her record of a disability, or because it regarded her as a disabled person.

        50.      Defendants’ conduct as described herein is in violation of 42 U.S.C. § 12112.

                     Count Two: Disability Discrimination – ORS 659A.112

        51.      Plaintiff incorporates paragraphs 1 through 42, and 44 through 49 as though fully

set forth herein.

        52.      It is the public policy of Oregon to guarantee individuals the fullest possible

participation in the social and economic life of the state and to engage in remunerative

employment without discrimination on the basis of disability.

        53.      It is an unlawful employment practice for any employer to refuse to hire, employ

or promote, to bar or discharge from employment or to discriminate in compensation or in terms,

conditions or privileges of employment on the basis of disability.

        54.      Defendants’ conduct as described herein is in violation of ORS 659A.112.

                    Count Three: Failure to Accommodate – 42 U.S.C. § 12112(5)(a)

        55.      Plaintiff incorporates paragraphs 1 through 42, and 44 through 49 as though fully

set forth herein.

Page 11 – COMPLAINT                                                    C R IS P IN E M P L OY M E N T L AW P C
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221-1455
                                                                                    Telephone: 503-293-5770
          Case 3:20-cv-00886-SI         Document 1       Filed 06/01/20       Page 12 of 18




        56.     It is an unlawful employment practice for an employer to fail or refuse to make

reasonable accommodation to the known physical or mental limitations of a qualified individual

with a disability.

        57.     Plaintiff requested reasonable accommodation for the effects of her impairments

and disabilities in the form of additional time to complete tasks, and a checklist for

communication.

        58.     Defendants failed and refused to engage in a good faith interactive process with

Plaintiff to determine what accommodations were appropriate under plaintiff’s circumstances.

        59.     Reasonable accommodations were available that would have permitted plaintiff to

perform the essential functions of her position with such or other accommodations.

        60.     Defendants’ failure and refusal to provide reasonable accommodations as required

by plaintiff and their failure and refusal to enter into an interactive process in response to her

requests for accommodation were in violation of 42 U.S.C. §12112(5)(a).

                     Count Four: Failure to Accommodate – ORS 659A.112, .118

        61.     Plaintiff incorporates paragraphs 1 through 42, and 44 through 49, 52, 53, and 56

through 59 as though fully set forth herein.

        62.     Defendants’ failure and refusal to provide reasonable accommodations as

requested by plaintiff were in violation of ORS 659A.112 and ORS 659A.118.

        63.     Defendants’ failure and refusal to enter into an interactive process in response to

plaintiff’s requests for accommodation were in violation of ORS 659A.112, ORS 659A.118, and

OAR 839-006-0206(2)-(4).

Page 12 – COMPLAINT                                                   C R IS P IN E M P L OY M E N T L AW P C
                                                                           1834 SW 58th Avenue, Suite 200
                                                                               Portland, Oregon 97221-1455
                                                                                   Telephone: 503-293-5770
           Case 3:20-cv-00886-SI        Document 1         Filed 06/01/20    Page 13 of 18




                                     SECOND CLAIM FOR RELIEF

                                                 (Retaliation)

                      Count One: Whistleblowing Discrimination - ORS 659A.199

          64.   Plaintiff incorporates paragraphs 1 through 42, as though fully set forth herein.

          65.   It is an unlawful employment practice for an employer to discharge, demote,

suspend or in any manner discriminate against an employee with regard to promotion,

compensation or other terms, conditions or privileges of employment for the reason that the

employee has in good faith reported information that the employee believes is evidence of a

violation of state or federal law, rule or regulation.

          66.   Plaintiff’s complaints of and opposition and resistance to defendants’ violations of

law as alleged herein were complaints that plaintiff reasonably believed constituted evidence of a

violation of a state or federal law, rule or regulation.

          67.   Defendants retaliated against plaintiff in the terms and conditions of her

employment, in suspending her without pay, and in terminating her employment due to such

complaints, in violation of ORS 659A.199.

                              Count Two: Retaliation - ORS 659A.030(1)(f)

          68.   Plaintiff incorporates paragraphs 1 through 42, and 66 as though fully set forth

herein.

          69.   It is an unlawful employment practice for any person to discharge, expel or

otherwise discriminate against any other person because that other person has opposed any

unlawful practice, or because that other person has filed a complaint, testified or assisted in any

Page 13 – COMPLAINT                                                  C R IS P IN E M P L OY M E N T L AW P C
                                                                          1834 SW 58th Avenue, Suite 200
                                                                              Portland, Oregon 97221-1455
                                                                                  Telephone: 503-293-5770
           Case 3:20-cv-00886-SI        Document 1       Filed 06/01/20       Page 14 of 18




proceeding under ORS chapter 659A or has attempted to do so.

          70.    Plaintiff’s complaints, opposition, and resistance to defendants’ violations of law as

alleged herein were substantial motivating factors in the decision to subject plaintiff to adverse

terms and conditions of employment and to terminate her employment.

          71.    Defendants’ conduct as alleged herein was in violation of ORS 659A.030(1)(f).

                          Count Three: Disability Retaliation - ORS 659A.109

          72.    Plaintiff incorporates paragraphs 1 through 42, 52, 53, 56 through 59, 62, and 63,

 as though fully set forth herein.

          73.    Plaintiff applied for benefits or invoked or used the procedures provided for in

ORS 659A.103 to 659A.145, including but not limited to requesting reasonable accommodation

of her disability.

          74.    As a result of plaintiff’s protected conduct as alleged herein, Defendants subjected

plaintiff to adverse terms and conditions of employment and terminated her employment in

violation of ORS 659A.109.

                                      THIRD CLAIM FOR RELIEF

                                         (Medical Leave Violations)

                COUNT ONE: Family Medical Leave Act, 29 U.S.C. § 2615 Interference

          75.    Plaintiff incorporates paragraphs 1 through 40 and 42 as though fully set forth

herein.

          76.    Plaintiff was an eligible employee as defined by 29 U.S.C. § 2611(2)(a).

          77.    Defendant was and is an employer as defined by 29 U.S.C. § 2611(4)(a).

Page 14 – COMPLAINT                                                   C R IS P IN E M P L OY M E N T L AW P C
                                                                           1834 SW 58th Avenue, Suite 200
                                                                               Portland, Oregon 97221-1455
                                                                                   Telephone: 503-293-5770
           Case 3:20-cv-00886-SI       Document 1        Filed 06/01/20      Page 15 of 18




          78.   Plaintiff had one or more serious health conditions in that she had an injury or

physical or mental condition that involved continuing treatment by a health care provider and/or

inpatient hospitalization.

          79.   Plaintiff’s requests for relief protected medical leave were requests for protected

medical leave for her own serious health condition.

          80.   In response to plaintiff’s claim to protected medical leave, defendants

discriminated against plaintiff in the terms and conditions of her employment and in terminating

her employment in violation of 29 U.S.C. § 2615(a).

          81.   Defendants acted wilfully and without reasonable grounds to believe that their acts

were not a violation of 29 U.S.C. § 2615.

          82.   In addition to her economic damages, plaintiff is entitled to the interest on the

amount awarded as her economic damages calculated at the prevailing rate and an additional

amount as liquidated damages equal to the sum of the economic damages awarded plus interest.

                    COUNT TWO: Oregon Family Medical Leave Act Interference

          83.   Plaintiff incorporates paragraphs 1 through 38, 40, and 42 as though fully set forth

herein.

          84.   Plaintiff is an eligible employee as defined by ORS 659A.156 in that she was

employed by defendants for a period of 180 days or more and worked an average of 25 or more

hours per week over the 180 days immediately preceding the dates her protected medical leaves

commenced.

          85.   Defendants are covered ”employers” as defined by ORS 659A.153(1) in that they

Page 15 – COMPLAINT                                                  C R IS P IN E M P L OY M E N T L AW P C
                                                                          1834 SW 58th Avenue, Suite 200
                                                                              Portland, Oregon 97221-1455
                                                                                  Telephone: 503-293-5770
           Case 3:20-cv-00886-SI        Document 1       Filed 06/01/20      Page 16 of 18




employed 25 or more persons in the State of Oregon for each working day during each of 20 or

more calendar workweeks in one or more relevant calendar years.

          86.   Plaintiff claimed the benefits of protected medical leave for her own serious health

condition. Plaintiff utilized protected medical leave throughout 2017 and 2018. She was approved

for continuing medical leave until April 30, 2018.

          87.   In response to and in substantial part due to plaintiff’s claim to and use of

protected medical leave, defendants discriminated and retaliated against plaintiff in the terms and

conditions of her employment as alleged herein and in terminating her employment in violation of

ORS 659A.183(2).

                  COUNT THREE: Family Medical Leave Act Failure to Reinstate

          88.   Plaintiff incorporates paragraphs 1 through 38, and 42 as though fully set forth

herein.

          89.   Defendants failed and refused to return Plaintiff to her former or substantially

similar position upon her return from protected medical leave in violation of 29 U.S.C. § 2614(a).

          90.   Plaintiff is entitled to recover from defendants such damages as may be available

under law.

                 COUNT FOUR: Oregon Medical Leave Failure to Reinstate

          91.   Plaintiff incorporates paragraphs 1 through 38, 42, and 90 as though fully set forth

herein.

          92.   Defendants failed and refused to return Plaintiff to her former or substantially

similar position upon her return from protected medical leave in violation of ORS 659A.183(1)

Page 16 – COMPLAINT                                                  C R IS P IN E M P L OY M E N T L AW P C
                                                                          1834 SW 58th Avenue, Suite 200
                                                                              Portland, Oregon 97221-1455
                                                                                  Telephone: 503-293-5770
          Case 3:20-cv-00886-SI          Document 1        Filed 06/01/20        Page 17 of 18




         93.     Plaintiff is entitled to recover from defendants such damages as may be available

under law.

                                         PRAYER FOR RELIEF

         WHEREFORE, plaintiff requests the court to:

         1.      Assume jurisdiction over each of the causes set forth herein.

         2.      Declare defendants in violation of the statutory claims stated in plaintiff’s First,

Second and Third Claims for Relief.

         3.      Grant such injunctive relief in favor of plaintiff as may be appropriate on each of

plaintiff’s claims for relief.

         4.      Award plaintiff compensation for her economic damages, lost earning capacity,

and lost future earnings and benefits of employment as appropriate.

         5.      Order defendants to make plaintiff whole by providing compensation for personal,

noneconomic damages, including physical and emotional pain and suffering, mental anguish,

humiliation, and embarrassment, and loss of enjoyment of life in amounts as are determined at

trial.

         6.      Award plaintiff her costs of suit and reasonable attorney fees, costs and expert

witness fees on each of plaintiff’s claims for relief.

         7.      Order defendants to pay prejudgment and postjudgment interest on all amounts

due to plaintiff as a result of this action, with interest at the prevailing state or federal rate.

         8.      Order such further or alternative relief in favor of plaintiff as the court deems

appropriate.

Page 17 – COMPLAINT                                                      C R IS P IN E M P L OY M E N T L AW P C
                                                                              1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221-1455
                                                                                      Telephone: 503-293-5770
         Case 3:20-cv-00886-SI         Document 1      Filed 06/01/20      Page 18 of 18




                                          JURY TRIAL DEMAND

               Plaintiff demands a jury trial on all questions of fact or combined questions of law

and fact raised by this complaint.

                                       CRISPIN EMPLOYMENT LAW PC


                                 By:    /s/ Ashley A. Marton
                                       Ashley A. Marton, OSB No. 171584
                                       Ashley@employmentlaw-nw.com
                                       Craig A. Crispin, OSB No. 824852
                                       Of Attorneys for Plaintiff




Page 18 – COMPLAINT                                                C R IS P IN E M P L OY M E N T L AW P C
                                                                        1834 SW 58th Avenue, Suite 200
                                                                            Portland, Oregon 97221-1455
                                                                                Telephone: 503-293-5770
